DETAILED ACTION
This action is responsive to the Amendment filed on 01/03/2022. Claims 14-18, 20, 21, and 24-26 have been amended. Claims 1-13 and 19 have been canceled. Claims 27-29 have been added. Claims 14-18 and 20-29 remain pending in the case.

Claim Objections
Claims 14-18 and 20-29 are objected to because of the following informalities:
Claim 14:
Line 8 recites “a simulation of, certain …” where “a simulation of[[,]] certain …” was apparently intended.
Line 8 also recites “certain aspects of the real world,” which lacks proper antecedent basis.
Line 14 improperly reintroduces the limitation “kinetic samples” (antecedent basis for this limitation had already been established in line 9 of the same claim).
Lines 24-25 recite “the user position,” which lacks proper antecedent basis.
Line 26 recites “the display frequency” instead of “the predetermined regular display frequency” (in order to more accurately correspond to the closest apparent intended antecedence basis in line 19 of the same claim, and also avoid confusion with other “frequency” alternatives).
Claim 15:
Lines 4-5 improperly reintroduce the limitations “a time and physical position” (antecedent basis for these terms had already been established in lines 3 and 4 of the same claim, respectively).
Claim 16:
Line 2 improperly reintroduces the limitation “a difference” (antecedent basis for this term had already been established in line 3 of parent claim 15).
Line 3 improperly reintroduces the limitations “a time and physical position” (antecedent basis for these terms had already been established in lines 3 and 4 of parent claim 15, respectively).
Line 3 also appeared to have a typographical error in the word “of” after “a time” (e.g. “a time [[of]]…”).
Claim 20:
Line 2 improperly reintroduces the limitation “a physical activity” (antecedent basis for this limitation had already been established in line 3 of parent claim 14).
Claim 21:
Line 8 recites “a simulation of, certain …” where “a simulation of[[,]] certain …” was apparently intended.
Line 8 also recites “certain aspects of the real world,” which lacks proper antecedent basis.
Line 20 improperly reintroduces the limitation “a virtual environment” (antecedent basis for this limitation had already been established in line 2 of the same claim). This technically results in an unclarity (and possible indefiniteness) issue when line 21 later recites “the virtual environment,” since there are at least two possible limitations to which said limitation could now correspond.
Lines 26 and 27 improperly reintroduces the limitation “kinetic samples” (antecedent basis for this limitation had already been established in line 9 of the same claim).
Line 28 recites “whereby virtual movement of the user is at the display frequency,” which is objected to herein because it does not appear to be an exactly accurate representation of its underlying functionality (e.g. based on the original specification, it does not appear to be entirely accurate to characterize the “virtual movement” itself  as being “at the display frequency”).  
Line 28 also recites “the display frequency” instead of “the regular display frequency” (in order to more accurately correspond to the closest apparent intended antecedence basis in line 22 of the same claim, and also avoid confusion with other “frequency” alternatives).
Claim 26:
Line 2 recites storing “information upon non-volatile media,” which appears to inaccurately characterize how information is in actuality stored in non-volatile media.
Claim 27:
Line 1 improperly reintroduces the limitation “kinetic samples” (antecedent basis for this limitation had already been established in line 9 (or 14) of parent claim 14).
Line 2 improperly reintroduces the limitation “successive kinetic samples” (antecedent basis for this limitation had already been established in line 14 of parent claim 14).
Line 2 also recites “the generation [of regular kinetic samples],” which lacks proper antecedent basis.
Claim 28:
Line 2 recites “the posture,” which lacks proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-18, 21-23, and 25-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei Xu et al: "Augmenting Exercise Systems with Virtual Exercise Environment", 30 November 2009 (2009-11-30), Advances in Visual Computing, Springer Berlin Heidelberg, Berlin, Heidelberg, Pages 490 - 499, XP019134393, ISBN: 978-3-642-10330-8 (cited in the Information Disclosure Statement (IDS) filed on 10/02/2019, hereinafter “Wei Xu”).

As to independent claims 14 and 21, Wei Xu shows a method for generating multimedia data representative of a user carrying out a physical activity within a virtual environment while the user uses a mechanical system in reality [Abstract], comprising: 
using at least one electronic processor [fig. 6, section 4] for:
a) digitally creating the virtual environment, using a virtual environment generator, that is at least one of an imaginary representation, symbolic representation, or a simulation of, certain aspects of the real world [e.g. digitally creating a Virtual Exercise Environment (VEE), using a virtual environment generator, that is at least one of an imaginary representation, symbolic representation, or a simulation of, certain aspects of the real world (Abstract)];
b) receiving kinetic samples at a first regular or irregular frequency, the kinetic samples corresponding to physical movement of the user derived from use of the mechanical system while carrying out the physical activity [e.g. receiving movement data at regular or irregular intervals based on a user utilizing exercising equipment (Abstract). See also how physical movements made by the user such as walking, running, pedaling, and/or moving the head are transcribed to the camera movements in the virtual environment (see “Trail Playback” section, pages 495-497).]; 
c) interpolating kinetic samples between successive kinetic samples to generate additional kinetic samples at a higher frequency than the first regular or irregular frequency; d) determining a camera position within the virtual environment, at a predetermined regular display frequency that is higher than the first regular or irregular frequency, the camera position determined using the received kinetic samples and the interpolated kinetic samples; and e) generating the multimedia data corresponding to a combination of both the user position as represented by the camera position and the created virtual environment, at the display frequency, the multimedia data being three dimensional images intended for each of the user's eyes [In general, the Virtual Exercise Environment (VEE) system (pages 495-498) connects a sports equipment machine to a virtual reality system (fig. 6). It also acknowledges the problem caused by the lack of synchronization between the resolution of the distance of the sports equipment (0.01 mile) and the repetition frequency of the video frames (page 497, first paragraph). Furthermore, it also uses received kinetic samples representing a user’s position (e.g. a spot speed) measured by the sports equipment in order to calculate the position/distance traveled in the virtual world between two consecutive measurement times corresponding to physical movements of the user, via the mechanical system, while wearing the headset (page 496, section 4.1) and the first sampling frequency of the invention and spaced apart in time by rd, defined as "rd=dispTime.runningDuration()". This speed is used to interpolate kinetic samples between successive kinetic samples to generate additional higher-frequency kinetic samples, which are used with the aforementioned received kinetic samples to determine the camera/user’s position (page 495, section 3.3) and calculate the distances at a second frequency corresponding to the frequency of the frames ("fps, frame per second"), thereby displaying a frame at each sampling time. Lastly, this virtual multimedia data is generated and provided via the headset (as “three dimensional images intended for each of the user’s eyes”) at the second/higher frequency (see “Trail Playback” section, pages 495-497).].

As to dependent claim 15, Wei Xu further shows:
wherein determining the camera position comprises calculating, using the first frequency, a first instantaneous speed derived from a difference between a time and physical position of the user corresponding to a later received sample and a time and physical position of the user corresponding to an earlier received sample [e.g. determining the camera position comprises calculating, using the first frequency, a first instantaneous speed derived from a difference between a time and physical position of the user corresponding to a later received sample and a time and physical position of the user corresponding to an earlier received sample (see “Trail Playback” section, pages 495-497).].

As to dependent claim 16, Wei Xu further shows:
determining an adjusted instantaneous speed derived from a difference between the first instantaneous speed and a time of and physical position of the user corresponding to a subsequent sample, wherein determining the adjusted instantaneous speed is calculated using the first frequency [e.g. determining/adjusting an adjusted instantaneous speed is derived/calculated using the first frequency and a difference between the first instantaneous speed and a time of and physical position of the user corresponding to a subsequent sample (see “Trail Playback” section, pages 495-497).].

As to dependent claim 17, Wei Xu further shows:
determining the camera position at the display frequency as a function of the camera position and of the adjusted instantaneous speed [What the user sees through the headset (e.g. the camera position at the display frequency) is continuously based on a function of the camera position and of the adjusted instantaneous speed (see “Trail Playback” section, pages 495-497).] .

As to dependent claim 18, Wei Xu further shows:
determining that the movement has stopped when an elapsed period of time without receiving a new kinetic sample is greater than a threshold depending on an average temporal interval between two kinetic samples [Wei Xu shows that “the video image needs to play back at a speed that is consistent with the pace of the person” (page 495, section 3.3) based on the intervals between each received kinetic sample. Moreover, it is also determined whether movement continues to be detected has stopped when an elapsed period of time without receiving a new kinetic sample is greater than a threshold depending on an average temporal interval between two kinetic samples. For example, see the mathematical formula in page 497, and how a determination that there was no change between the old movement variable curState.dist and the latest curState.dist value when an elapsed period of time without receiving a new kinetic sample is greater than a threshold (for example, after a threshold period of time has elapsed while the “curState.speed” variable equals zero) depending on the average temporal interval between two kinetic samples (e.g. see how “rd = dispTime.runningDuration() records the running duration from last computation of curState.dist to now, and dispTime is a global timer whose count resets after each update of curState.dist”) would mean that movement has stopped.].

As to dependent claim 22, Wei Xu further shows:
wherein the virtual reality headset has an OLED display [The virtual reality headset (HMD) in Wei Xu was an “eMagin z800” (fig. 7(a) and page 496, section 4.1), which had an OLED display.].

As to dependent claim 23, Wei Xu further shows:
wherein the virtual reality headset has a field of vision of less than 180 degrees [The virtual reality headset (HMD) in Wei Xu was an “eMagin z800” (fig. 7(a) and page 496, section 4.1), which had a field of vision of less than 180 degrees. See also the “FoV” aspects in page 493, section 3.2.].

As to dependent claim 25, Wei Xu further shows:
wherein the at least one electronic processor executes a computer program comprising instructions adapted to implement elements (a)-(e) [e.g. the “multi-threaded control program” (page 495, last paragraph)].

As to dependent claim 26, Wei Xu further shows:
storing information upon non-volatile media, either removable or non-removable, partially or completely readable by the at least one electronic processor [e.g. the “memory” (page 496) and the “multi-threaded control program” (page 495, last paragraph), respectively.].

As to dependent claim 27, Wei Xu further shows:
wherein interpolating kinetic samples between successive kinetic samples results in the generation of regular kinetic samples at the display frequency [First, see MPEP § 2111.04 where “the court noted (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Moreover, see (especially in view of the context provided above in parent claim 14 for the “interpolating” aspect) how interpolating kinetic samples between successive kinetic samples results in the generation of regular kinetic samples at the display frequency (see “Trail Playback” section, pages 495-497)].

As to dependent claim 28, Wei Xu further shows:
wherein the camera position is adjusted to correspond to the posture of the user as determined by an electronic device worn by the user [e.g. user posture is determined by an electronic device worn by the user (figs. 7(a) – 7(c)) and accounted for when adjusting the camera position (see “Trail Playback” section, pages 495-497)].

As to dependent claim 29, Wei Xu further shows:
wherein digitally generating the virtual environment includes digitally generating an image for each of the user's eyes in order to generate 3D viewing data [e.g. digitally generating the virtual environment includes digitally generating an image for each of the user's eyes in order to generate 3D viewing data (see figs. 4-7, Section 3.2 “Panoramic Video Stitching” (pages 493-495), and the “Trail Playback” section (pages 495-497)).].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Wei Xu in view of Suzuki et al. (US Patent Application Pub. No. 2010/0304857, hereinafter “Suzuki”).

As to dependent claim 20, Wei Xu further shows how its sports-related mechanical system may be any “standard exercise equipment, such as treadmills, stationary bikes or arm ergometers [which were well known and established in the art at the time to have an “indoor rowing” component in that these indoor arm ergometers are designed to enable a user to exercise by making rowing motions with their arms]” (Wei Xu: page 490, Introduction). Nonetheless, Wei Xu does not appear to explicitly recite “reversing a direction of movement of a virtual boat within the virtual environment with respect to a direction of a rowing motion of the user” on an “indoor rowing machine” as apparently intended. In an analogous art, Suzuki shows:
wherein the mechanical system for carrying out a physical activity is an indoor rowing machine [“[…] A game assumed in the present embodiment is a canoe game. FIG. 8 illustrates an example of a game screen assumed in the present embodiment. In FIG. 8, boats (canoes) B (B1 to B4), paddles for rowing the boats, and a course in which the boats B move are shown in the game screen. In the game, the input device 8 is used like the paddle of the canoe (more accurately, the handle of the paddle), and moved so as to row with a paddle (so as to paddle through water), whereby a paddle is also moved (paddling through the water on the course) in the game screen. Thus, the player can move the boat B, and enjoys simulated canoe. […]” (Suzuki: ¶ 132)] and 
the method further comprises reversing a direction of movement of a virtual boat within the virtual environment with respect to a direction of a rowing motion of the user [“[…] moving […] the virtual camera in the imaging direction or in a direction opposite to the imaging direction.” (Suzuki: claim 14) | See also Suzuki: ¶¶ 144 & 180-183.].

One of ordinary skill in the art, having the teachings of Wei Xu and Suzuki before them prior to the effective filing date of the claimed invention, would have been motivated to incorporate Suzuki’s indoor rowing and corresponding movement direction reversal features into Wei Xu. The rationale for doing so would have been that Wei Xu was already concerned with providing a realistic VR experience for any “standard exercise equipment” (Wei Xu: page 490, Introduction), yet real-life rowing or sculling is commonly known (for example, in the Olympics) to have rowers facing the opposite way in which they are rowing. As such, by reversing a virtualized movement direction with respect to normal use of a standard indoor rowing machine, “an image being displayed becomes easily viewable by a player who operates a boat accurately along the course forward direction” (Suzuki: ¶ 144). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wei Xu and Suzuki in order to obtain the invention as recited in claim 20.

Claim 24 is rejected under 35 U.S.C. § 103 as being unpatentable over Wei Xu in view of Krueger (US Patent Application Pub. No. 2016/0262608, hereinafter “Krueger”).

As to dependent claim 24, Wei Xu further shows how its system (which includes a head-mounted display) may comprise many hardware adjustment possibilities (Wei Xu: pages 496-498). Nonetheless, it does not appear to explicitly recite a device with an intended use for determining interpupillary distance. In an analogous art, Krueger shows:
wherein the system includes a device for determining interpupillary distance [“[…] A head attached tracker (also known as an orientation sensor), with an adjustable sample rate, but minimally 20 Hz, and with tracker latency can be used to enhance virtual reality's realism on response time. Using a combination of 3-axis gyros, accelerometers, and magnetometers, can make it capable of absolute (relative to earth) head orientation tracking without drift. Each display to the eye can be adjusted with interchangeable lenses that allow for dioptric correction and adjustments for inter-pupillary distance requirements can be done. The mounted head tracker, when used with the eye worn virtual display can move the images to match the user's head movements, and create a greater sense of being inside a high definition LCD, LED or 1080p OLED 3D (3 dimensional) images being displayed. […]” (Krueger: ¶ 289)].

One of ordinary skill in the art, having the teachings of Wei Xu and Krueger before them prior to the effective filing date of the claimed invention, would have been motivated to incorporate Krueger’s interpupillary distance adjustment capabilities into Wei Xu. The rationale for doing so would have been that Wei Xu was already explicitly interested in an “augmentation […] that simulates real, vivid” 1 virtual experiences, and Krueger would have aided in this regard by teaching a way “to enhance virtual reality's realism on response time […] and create a greater sense of being inside a high definition LCD, LED or 1080p OLED 3D (3 dimensional) images being displayed” (Krueger: ¶ 289). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wei Xu and Krueger in order to obtain the invention as recited in claim 24.

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. Applicant argues:
“{…} Wei Xu does not suggest or teach, at least: 
"digitally creating the virtual environment, using a virtual environment generator, that is at least one of an imaginary representation, symbolic representation, or a simulation of, certain aspects of the real world...determining a camera position within the virtual environment... [and] generating the multimedia data corresponding to a combination of both the user position as represented by the camera position and the created virtual environment, at the display frequency" as recited in claim 14, with claim 21 containing similar recitations.”

The Office respectfully disagrees. The Office respectfully maintains that Wei Xu’s teachings reasonably read on the “digitally creating the virtual environment” aspects as currently claimed because its digital creation of a virtual version of the captured terrain would very reasonably be interpretable as “at least one of an imaginary representation, symbolic representation, or a simulation of, certain aspects of the real world.” Furthermore, the multimedia data generated by Wei Xu would also very reasonably be considered to be generated “in correspondence to” (note the breadth in scope of this terminology, and/or the wide spectrum of possibilities that are covered by the term “corresponding”) at least some “combination” of the user position “as represented by” (note again another broadening aspect of the claim by the use of the “represented” abstraction/terminology) the camera position and the created virtual environment because in Wei Xu, the user/camera position is dynamically updated with respect to the virtual environment as the user exercises  (see Wei Xu: “Trail Playback” section, pages 495-497).    

“    Wei Xu uses camera images, and no changes are suggested to be made to the content of the movie frames displayed in Wei Xu, other than initially correcting for distortion. As such, as a user speeds up or slows down, for example, objects in motion within the frames, for example flowing water, behave in an odd manner, also slowing down or speeding up, resulting in disorientation and motion sickness for the user.
However, by coordinating user movement, a camera position, and also a created/generated virtual environment, the claimed invention enables the environment, and objects within the environment, to continuously move, change, and otherwise behave as normally expected in nature, despite general changes in motion by the user, thus avoiding or reducing motion sickness.”

The Office respectfully disagrees. First, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “changes are suggested to be made to the content of the movie frames displayed”) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Secondly, the Office respectfully emphasizes its disagreement with Applicant’s unsubstantiated opinions that “as a user speeds up or slows down, for example, objects in motion within the frames, for example flowing water, behave in an odd manner, also slowing down or speeding up, resulting in disorientation and motion sickness for the user” because not only have they not provided evidence for arriving at such a conclusion, but also such the argued effect (either as an intended use per se or as the objective steps that would ultimately prevent/prohibit such a negative effect from ever taking place) is nowhere to be found/required by the current claims. Furthermore, given that (arguably) the main point of Wei Xu was already to coordinate user movement, the camera position, and how the two affect the generated virtual environment (as evidenced in Wei Xu: Abstract), the Office is further unpersuaded by the conclusory statements quoted above. Applicant is respectfully reminded that the “use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” 2

“	In addition, Wei Xu further does not suggest or teach:
"generating the multimedia data corresponding to a combination of both the user position as represented by the camera position and the created virtual environment, at the display frequency, the multimedia data being three dimensional images intended for each of the user's eyes" as recited in amended claim 14.”
Wei Xu records a video in 360 degrees. From that, it is possible to select a viewing angle at any angle. It would alternatively be possible to record a 3D video, which is done by two cameras in a distance of a regular eye distance (about 6cm); however, it would then not be possible to look in a different direction than the direction the (stereo) video was recorded, in the viewing direction, normal to the connecting line of the cameras (the eyes position; in the viewing direction). That is, it is not possible to record both 3-Dimentional as well as 360 angles, in order for the user to be able to select a preferred 3D viewing angle according to the detected head position of the user.
The instant invention solves this problem by generating the multimedia data, as recited in the amended claims. The "virtual environment generator" in the method claim recited as "a step of generating multimedia data by a virtual environment generator corresponding to the camera position at the display frequency" distinguishes the invention as claimed. Playing back a video as in Wei Xu is not considered as "generating" anything. No data is generated when the playback speed is altered and/or if only a section of the previously recorded video data (a viewing angle) is selected for the playback.”


The Office respectfully disagrees. First, in response to applicant's argument that Wei Xu allegedly fails to teach the aspect wherein “the multimedia data being three dimensional images intended for each of the user's eyes,” a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. 
Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “to look in a different direction than the direction the (stereo) video was recorded, in the viewing direction, normal to the connecting line of the cameras {or} to record both 3-Dimentional as well as 360 angles, in order for the user to be able to select a preferred 3D viewing angle according to the detected head position of the user”) are not recited in the rejected claims, and thus any arguments parting from the premise/assumption that they are unpersuasive/moot.  
Moreover, the Office thoroughly disagrees with Applicant’s allegation that Wei Xu somehow merely plays back a video (which, on its face, is incompatible with Applicant’s own admissions on record 3 explicitly acknowledging that in Wei Xu, there is at least an extra step of “correcting for distortion” 4 ), and therefore, that “[p]laying back a video as in Wei Xu is not considered as "generating" anything. No data is generated when the playback speed is altered and/or if only a section of the previously recorded video data (a viewing angle) is selected for the playback.” The Office respectfully maintains that Wei Xu does not merely “play back” a video. Instead, Wei Xu describes a significantly more nuanced and complicated process of recording content from every possible (e.g. 360-degree) point of view that a user would have otherwise had access to with their eyes “in the real world,” and generates a virtual environment that is an imaginary representation, symbolic representation, or a simulation based on the aforementioned captured aspects of the real world. Furthermore, Wei Xu meticulously links the presentation of the multimedia images being displayed in each of the user’s eyes to a corresponding speed of the user’s physical activity while using the mechanical system “in reality.”  

Therefore, the Office respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (9:30am - 6:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALVARO R. CALDERON IV
Examiner
Art Unit 2173


/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Wei Xu: page 490, Introduction.
        2 In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
        3 See MPEP § 2129: “Admissions as Prior Art.”
        4 Applicant’s Remarks: page 8, last line.